1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                            )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER STRIKING PLAINTIFF’S OBJECTIONS
13          v.                                      )   TO DEFENDANTS’ ANSWER

14                                                  )   [ECF No. 32]
     M. HERNANDEZ, et al.,
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This action is proceeding on Plaintiff’s cruel and unusual punishment claim against Defendants

20   Officer M Hernandez, Lieutenant E. Williams, Captain Williams, Officer L. Sanchez, Officer

21   Galvenson, Officer Schleesman, Sergeant Crane, and Sergeant Salvado.

22          On December 19, 2018, Defendants’ filed an answer to Plaintiff’s complaint. (ECF No. 30.)

23   On January 2, 2019, Plaintiff filed objections to Defendants’ answer. (ECF No. 32.)

24          Rule 7 of the Federal Rules of Civil Procedure provides as follows:

25          There shall be a complaint and an answer; a reply to a counterclaim denominated as
            such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party
26          complaint, if a person who was not an original party is summoned under the provisions
            of Rule 14; and a third-party answer, if a third-party complaint is served. No other
27
            pleading shall be allowed, except that the court may order a reply to an answer or a
28          third-party answer.

                                                        1
1
     Fed. R. Civ. P. 7(a). Because the Court did not order Plaintiff to reply to Defendants’ answer,
2
     Plaintiff’s objections are HEREBY STRICKEN from the record.
3
4
     IT IS SO ORDERED.
5
6    Dated:    January 4, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
